DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The substitute specification filed 5/9/2022 is entered and accepted by the Examiner.

Drawings
3.	The substitute drawings filed 5/9/2022 are entered and accepted by the Examiner.  

Claim Objections
4.	The prior objections to claims 1 and 7 are withdrawn in view of the appropriate correction filed.  

Claim Rejections - 35 USC § 112
5.	The prior Office Action rejections of claim 1, and thus dependent claims 2-9, claim 4, claim 5, and thus dependent claim 6, and claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments filed.  
	The rejections of claim 4, claim 5, and thus dependent claim 6, and claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed.  

6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly presented claim 10 recites the feature of, “wherein the length (D) of the top rib section is from about 1/4 to about 1/2 the length (H) of the bottom rib section in the stacking direction in which the plurality of battery cells are stacked.”  The use of “about” in conjunction with the endpoints of the range renders the claim indefinite because there is nothing in the specification or prior art to provide any indication as to what range is covered by the term "about" (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)].  
It is noted that the use of approximation terms or terms of degree such as “about” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.
In the instance scenario, the specification fails to make clear what would or would not be covered by the ranges of from about 1/4 to about 1/2 the length (H) of the bottom rib section.  There is not any disclosure of how much the range may vary from the endpoints, and the use of “about” is not present in the specification as filed.
Appropriate correction is required.   

Claim Rejections - 35 USC § 102
7.	The rejection of the Compact Prosecution Claims 1 and 9 (see Final Office Action mailed 2/8/2022) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (US 2016/0141737) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  

8.	Claims 1-6, 8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshioka et al. (US 2016/0036105) (cited by Applicant in the IDS filed 2/12/2019).
	Regarding claim 1, Toshioka teaches an energy storage apparatus (“power supply device”) (entire disclosure relied upon) comprising: 
a plurality of battery cells 1 each having a rectangular outer shape 100d thinner than a width of a main surface 100c (Figs. 2-3, P40-46); 
a plurality of separators 2A, each respectively being disposed between adjacent battery cells 1 of the plurality of battery cells (Figs. 6, 8-9; P76) and being a molded member made of an insulating material (P48, 195)
a pair of end plates 30 that are disposed on both ends of a battery assembly in which the plurality of battery cells 1 insulated by the plurality of separators 2A are stacked so that the main surfaces 100c face each other (Figs. 1, 4; P105); and 
a bind bar 31 that binds the pair of end plates 30 (P105), 
wherein each of the plurality of separators 2A has insulating rib parts (annotated below) that protrude from respective surfaces of the separator 2A so as to be disposed on bottom surfaces 100a of the adjacent battery cells 1 of the plurality of battery cells between which the respective separator 2A is disposed (Fig. 8-9), 
wherein two of the plurality of separators 2A which are adjacent to each other via one of the plurality of battery cells 1 have respective insulating rib parts stacked directly on each other on a bottom surface 100a of the one of the plurality of battery cells 1 (Fig. 9), 
wherein the stacked insulating rib parts include a first insulting rib part and a second insulating rib part (annotated below), the first insulting rib part has a top rib section and a 3Application No.: 16/325,039Docket No.: P190143US00bottom rib section (annotated below) overlapping each other to form an insertion groove (recess 215A) therebetween, wherein the top rib section is closer to the bottom surface 100a of the one of the plurality of battery cells 1 than the bottom rib section is to the bottom surface 100a of the one of the plurality of battery cells 1, 
the second insulting rib part has an insertion rib (projection 214A) to be inserted into the insertion groove (recess 215A), and 
the top rib section, the insertion rib, and the bottom rib section are stacked directly on each other on the bottom surface 100A of the one of the plurality of battery cells 1 by inserting the insertion rib (projection 214A) into the insertion groove (recess 251A) so that a creepage distance is U-curved (P112-125; Fig. 9);
wherein a length (H) of the bottom rib section is longer than a length (D) of the top rib section in a stacking direction in which the plurality of battery cells are stacked (Fig. 9):

    PNG
    media_image1.png
    724
    860
    media_image1.png
    Greyscale

Examiner-annotated, Fig. 9 of Toshioka
Toshioka teaches the above configuration allows the length of the overlapped portions to be elongated compared to a case where the lengths of the overlapping portions are equal without having to change the length in the third direction (P117) in order that when cooling air flows through the overlapping portion, resistance is increased and pressure loss of cooling air is increased such that it becomes difficult for cooling air to pass through the overlapping portion (the cooling air flowing through channels 201A via cooling duct 6 as shown in Fig. 7).  
Regarding claim 2, Toshioka teaches wherein the bind bar 31 is a metal plate (Fig. 4; P105), and the bind bar made of a metal has a horizontal plate part disposed on lower surfaces of the insulating rib parts (Fig. 1 & 4; P105-108); and 
an insulating sheet (insulator  4) is disposed between the horizontal plate part and the insulating rib parts, and the insulating sheet (insulator 4) insulates the horizontal plate part made of the metal from the insulating rib parts (Figs. 1 & 4; P109)..  
Regarding claim 3, Toshioka teaches wherein the bind bar 31 has a side surface plate that is connected to the horizontal plate part and is disposed on a side surface of at least one of the plurality of battery cells 1 (see Fig. 4); and 
the insulating sheet (insulator 4) is continuously disposed at least on a surface of a bottom part of the side surface plate and a surface of the horizontal plate part (see Fig. 4).  
Regarding claim 4, Toshioka teaches wherein at least one of the plurality of separators 2A has position determining ribs (those located at the top upper corners of separator 2A – see Fig. 6, 8, 9) that protrude from two opposite side portions of the separator 2A so as to make contact with side surfaces of a corresponding one of the plurality of battery cells 1 adjacent thereto and place the corresponding one of the plurality of battery cells 1 at a fixed position (Fig. 7C); and 
the position determining ribs each have an upper surface that is inclined downward from a corresponding one of the two opposite side portions of the separator toward a corresponding one of the side surfaces of the corresponding one of the plurality of battery cells (illustrated in Fig. 6, 7C).
Regarding claim 5, Toshioka teaches the bind bar 31 is a metal plate (Fig. 4; P105), and the bind bar 31 has a horizontal plate part disposed on lower surfaces of the insulating rib parts (see Figs. 1 & 4); 
the insulating rib parts of at least one of the plurality of separators 2A include two insulating rib parts (those annotated above) that are respectively located at two opposite ends of the separator 2A (Fig. 6, 8), while being disposed between the horizontal plate part of the bind bar 31 and the bottom surface 100a of a corresponding one of the plurality of battery cells 1 adjacent thereto (Figs. 1, 4); 
the at least one of the plurality of separators 2A has, between the two insulating rib parts, a position determining rib 2114 (Fig. 13-14; P192) that protrudes from one of the respective surfaces of the separator so as to make contact with the bottom surface 100a of the corresponding one of the plurality of battery cells 15Application No.: 16/325,039Docket No.: P190143US00 and place the corresponding one of the plurality of battery cells at a fixed position (P196-200); and 
a water discharge gap is provided between the two insulating rib parts and the position determining rib 2114 (see Figs. 13-14).  
Regarding claim 6, Toshioka teaches wherein the at least one of the plurality of separators 2A has a plurality of the position determining ribs (see plural ribs 2114- see Fig. 14) between the two insulating rib parts (Figs. 13-14; P195-213), and a water discharge gap is provided between the position determining ribs.  It is noted that portions 2111, 2112 also read on “position determining ribs” (Figs. 13-14; P195-213).
Regarding claim 8, Toshioka teaches wherein an air path 203 is provided between at least one of the plurality of separators 2A and a corresponding one of the plurality of battery cells 1 adjacent thereto (Figs. 6, 9; P137).
Regarding claim 10, Toshioka teaches the length (D) of the top rib section is from about 1/4 to about 1/2 the length (H) of the bottom rib section in the stacking direction in which the plurality of battery cells are stacked (see Fig. 9).  
Regarding claim 11, Toshioka teaches wherein a length of the insertion rib (Projection 214A) is the same as the length (H) as the bottom rib section in the stacking direction in which the plurality of battery cells are stacked (clearly shown in Fig. 9).  

Claim Rejections - 35 USC § 103
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toshioka et al. (US 2016/0036105) as applied to at least claim 1 above, and further in view of Tsuruta et al. (US 2014/0302378).
Regarding claim 7, Toshioka teaches wherein at least one of the plurality of separators 2A has a position determining rib (at least one of top corner blocking members 216A) that makes contact with an outer peripheral surface of a corresponding one of the plurality of battery cells adjacent thereto and places the corresponding one of the plurality of battery cells adjacent thereto at a fixed position (Fig. 6).   
Toshioka fails to disclose a deformed rib that is deformed by being pressed against the outer peripheral surface of the corresponding battery cell 1 is provided on a contact surface of the position determining rib (at least one of top corner blocking members 216A) with the outer peripheral surface of the corresponding battery cell 1.
In the same field of endeavor, Tsuruta teaches analogous art of a plurality of insulating spacers 16 (“separators”) respectively provided in between adjacent batteries in the construct of a power supply device, wherein Tsuruta teaches that in addition to having “a position determining rib” (flange portion 48a) [analogous in function to 216A of Toshioka], the position determining rib (flange portion 48a) also has a side rib 56b (“deformed rib”) that is deformed by being pressed against the outer peripheral surface of flat rectangular casing 30 of corresponding battery cell 14 (P69-73; 79-100, 103-104; P104: “side rib 56b, 156 and the front rib 56a are elastically deformable”) that is provided on a contact surface (illustrated in Fig. 3) of the position determining rib (flange portion 48a) (Fig. 3; see also Figs. 13A-B, 14-15; entire disclosure relied upon).  Tsuruta teaches that this allows the projection portions that are the ribs to be deformed such that a biasing force can be applied to the device (P104), and favorable positioning accuracy of the battery 14 can be acquired (P72).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to provide the position determining rib (one of the top corner blocking members 216A) of Toshioka with the elastically deformable side rib 56b (“deformed rib”) of Tsuruta that meets the features claimed as detailed above in order to provide the predictable and beneficial results of allowing a biasing force can be applied to the device (P104) such that favorable positioning accuracy of the battery 14 can be acquired (P72).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toshioka et al. (US 2016/0036105) as applied to at least claim 1 above, and further in view of Kubota et al. (US 2016/0141737).
Regarding claim 9, Toshioka teaches wherein the plurality of battery cells 1 each have an exterior can (barrel portion 100b – see Fig. 2), and the plurality of separators 2A are respectively disposed between the plurality of battery cells 1 in each of which a surface of the respective exterior can (barrel portion 100b) is exposed (Fig. 8).  
Toshioka fails to explicitly teach the material of the exterior can (barrel portion 100b – see Fig. 2) and that it is metal such that a metal surface of the respective exterior can is exposed as claimed; however, in the same field of endeavor, Kubota teaches analogous art of a power supply device 30 (Figs. 4, 14-19 (third embodiment); not limited to entire disclosure) comprising:  a plurality of battery cells 101 each having a rectangular outer shape (narrow side plate 109n) thinner than a width of a main surface (wide side plate 109w) (Fig. 4; P39-40); a plurality of intermediate holders 360 (“separators”) (Figs. 16-17), each respectively being disposed between adjacent battery cells 101 and being a molded member made of an insulating material (P44); and a majority of the other remaining structure presented in independent claim, wherein Kubota teaches that a suitable material for the exterior can (108-109) is metal (P39).   
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the material of exterior can (barrel portion 100b) of Toshioka that of metal given Kubota teaches an analogous construct and that metal is a suitable material for the exterior can (108-109) of the battery cells 101 (P39) given the courts have held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); MPEP § 2144.07).  

11.	Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Toshioka et al. (US 2016/0036105) as applied to at least claim 1 above (compact prosecution rejection).  
Regarding claim 10, Toshioka teaches the length (D) of the top rib section is from about 1/4 to about 1/2 the length (H) of the bottom rib section in the stacking direction in which the plurality of battery cells are stacked (see Fig. 9).  In the instance “about” is removed in each instance from the claim (compact prosecution rejection), the top rib section is as shown in the drawing is ¾’’ and the bottom rib section is 1.0’’ such that the top rib section is 3/4 of the bottom rib section in the stacking direction in which the plurality of battery cells are stacked (see Fig. 9).  The value is outside the range claimed; however, it has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Furthermore, Toshioka teaches the length (H) of the bottom rib section is longer than a length (D) of the top rib section in a stacking direction in which the plurality of battery cells are stacked (Fig. 9) as the configuration allows the length of the overlapped portion to be elongated compared to a case where the lengths of the overlapping portions are equal without having to change the length in the third direction (P117) in order that when cooling air flows through the overlapping portion, resistance is increased and pressure loss of cooling air is increased such that it becomes difficult for cooling air to pass through the overlapping portion (the cooling air flowing through channels 201A via cooling duct 6 as shown in Fig. 7).  The Courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable lengths of the top and bottom ribs sections (i.e., the overlapped sections) in order to determine the optimum range of value in terms of elongating the path that cooling air flows through the overlapping portion to increase the resistance pressure loss of cooling air  (P117).  

Response to Arguments
12.	Applicant’s arguments filed 4/8/2022 and 5/9/2022 with respect to the prior Office Action rejections of the claims are rendered moot in view of the withdrawal of all rejections in view of the amendments made to the claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Toshioka et al. (US 2016/0036105).

Conclusion
13.	The prior art made of record and not relied upon considered pertinent to applicant's disclosure is cited below:  Paolazzi et al. (US 2011/0236740).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729